Order entered August 7, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01030-CR

                            RICKY PEDRO GARZA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-81559-2011

                                         ORDER
       We GRANT appellant’s motion for an extension of time to file a motion for rehearing.

The time for filing appellant’s motion for rehearing is EXTENDED to August 26, 2013.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE